Citation Nr: 9900680	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected arthritis of the lumbosacral spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected hiatal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1992.  This appeal arises from a May 1993 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which assigned noncompensable disability evaluations for 
degenerative arthritis of the lumbosacral spine and a hiatal 
hernia, after granting service connection for the same.  The 
notice of disagreement was received in July 1993.  The 
statement of the case was issued in April 1994.  The 
veterans substantive appeal was received in May 1994.  By a 
rating action dated in July 1998, the noncompensable 
evaluations assigned for degenerative arthritis of the 
lumbosacral spine and a hiatal hernia were increased to 10 
percent, effective October 1, 1992.

This matter was Remanded by the undersigned in December 1996 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans 
Appeals (Board) for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evaluations assigned to his 
service-connected degenerative arthritis of the lumbosacral 
spine and hiatal hernia do not accurately reflect his level 
disability.  He states that he was given a permanent physical 
profile due to chronic low back pain.  Depending on his level 
of activity, he says that he continues to have good days 
and bad day.  He maintains that his back problem prevents 
him from obtaining some jobs.  With regard to his hiatal 
hernia, the veteran argues that he experiences heartburn and 
chest pains that are only relieved by using Zantac.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants an 
increased rating to 20 percent for arthritis of the 
lumbosacral spine, but that the preponderance of the evidence 
is against the veterans claim for an increased rating for a 
hiatal hernia.


FINDINGS OF FACT

1.  The veterans claims for increased evaluations are 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

2.  The veterans service-connected back disability is 
manifested by objective and functional loss, analogous to no 
more than a moderate loss of range of motion.

3. The veterans hiatal hernia is no more than mild and is 
manifested by complaints of periodic belching, slight 
regurgitation and chest pain; the disability is not 
manifested by symptoms productive of any impairment of health 
or dysphagia.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claim for increased 
evaluations of his service-connected arthritis of the 
lumbosacral spine and hiatal hernia, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).

2.  The criteria for an increased evaluation to 20 percent 
for arthritis of the lumbosacral spine have been met.  
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for a hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ Part 4, 4.1, 4.2, 
4.10, 4.14, 4.114, and Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was treated 
for complaints of low back pain and a hiatal hernia.  
Significantly, he was initially examined for complaints of 
low back pain in 1969.   A February 1979 x-ray report 
revealed minimal degenerative disc disease.  Due to continued 
back problems, the veteran was given a permanent physical 
profile due to chronic low back pain in October 1985.  The 
profile limited him from running, sitting, standing, or 
marching for more than 15 minutes.  

In November 1989, the veteran was seen for complaints of 
increased back pain after trying to move furniture.  He 
denied radiation to his legs or any neurological symptoms.  
He had a full range of motion.  Deep tendon reflexes were 
within normal limits and symmetrical.  He had parapinal spasm 
on the left and tenderness of the sacral/L4-L5 area.  The 
impression was muscle strain.  On a Report of Medical 
Examination pending discharge, his spine was normal.

With regard to his hiatal hernia, the veteran was examined 
for complaints of gastrointestinal distress with gas.  An 
April 1980 upper gastrointestinal series and esophogram 
showed a small hiatal hernia (sliding) with no reflux.  His 
stomach and duodenum were normal.  A December 1991 treatment 
note indicated that the veteran continued to have flare-ups 
that caused reflux.  He denied any other significant internal 
medical problems.

In November 1992, the veteran filed a claim for service 
connection for multiple conditions including chronic low back 
pain and a hiatal hernia.  He made no reference to post-
service treatment of either condition.

The veteran was afforded a VA general medical examination in 
February 1993.  He stated that he had been diagnosed as 
having degenerative disk disease of the lumbosacral spine 
several years earlier.  He said that he experienced chronic 
low back pain that was exacerbated by prolonged sitting or 
walking.  He indicated that he used to be in the military 
police, but that due to his back problems, he was retrained 
as a medic.  The veteran added that he had also been 
diagnosed as having a hiatal hernia in 1988.  He said that he 
was placed on Zantac with fairly good results.  

On physical examination, the veterans abdomen was soft and 
nontender.  No organomegaly could be appreciated.  Bowel 
sounds had normal activity.  There was no evidence of hernia.  
He had full range of motion of the lumbar spine without any 
discomfort.  There was no evidence of tenderness upon 
percussion of the spinous processes or paravertebral muscles.  
Straight leg raises were negative.  Deep tendon reflexes and 
muscle tone of the lower extremities were within normal 
limits.  Neurological examination was also within normal 
limits.  The impression was history of chronic low back pain 
diagnosed as degenerative disk disease without any objective 
findings and history of hiatal hernia, symptomatic.  The 
examiner noted that the veterans service medical records had 
not been available for review.

By a rating action dated in May 1993, service connection for 
degenerative arthritis of the lumbosacral spine and a hiatal 
hernia was granted.  Noncompensable evaluations were 
assigned.  

The veteran filed a substantive appeal in May 1994.  He 
argued that the noncompensable evaluations assigned to his 
service-connected back disorder and hiatal hernia did not 
accurately reflect his level of disability.  He stated that 
he was given a permanent physical profile due to chronic low 
back pain.  Depending on his level of activity, he said that 
he continued to have good days and bad day.  He 
maintained that his back problem had prevented him from 
obtaining some jobs.  With regard to his hiatal hernia, the 
veteran contended that he experienced heartburn and chest 
pains that were only relieved by using Zantac.

The matter was Remanded by the Board in December 1996 for the 
purpose of obtaining additional medical information.  Noting 
that the veterans military records had not been available 
for review at his February 1993 VA examination, the Board 
held that the findings of that examination were incomplete.  
Further, the Board determined that the VA examiner failed to 
adequately evaluate the veterans complaints of pain on 
movement and use as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In a letter dated in December 1996, the RO requested that the 
veteran submit the names and addresses of all medical care 
providers who had treated him for his service-connected 
degenerative arthritis of the lumbosacral spine and/or hiatal 
hernia since discharge.  The veteran did not respond to this 
inquiry.

The veteran was afforded a VA orthopedic examination in 
December 1997.  He stated that he had been suffering from low 
back pain for many years.  He indicated that he initially 
injured his back in 1968, and that the condition had 
progressively worsened since that time.  He said that his 
chronic back problem eventually caused his medical 
disqualification from the military police.  He reported that 
he did not have back pain all the time, but that the pain 
worsened with physical activity.  He added that lifting or 
carrying heavy objects would exacerbate his symptoms.

On examination, the veteran walked with a normal gait.  He 
had flexion to 80 degrees and extension to 10 degrees.  On 
extension, he complained of pain in the lumbosacral area.  He 
was able to laterally bend 30 degrees to the left and right.  
He had lordosis of the lumbar spine.  He had no tenderness on 
palpation over the posterior elements of the lumbar spine.  
He had no parapinal muscle tenderness on palpation.  There 
was some mild tenderness on palpation of the lumbosacral 
junction and at the sacroiliac joints.  X-rays showed some 
traction spurs on the anterior aspect of L4-L5 in addition to 
some changes consistent with degenerative disease of the 
facet joints of the L3-L4-L5-S1 junctions.  There was no 
spondylolisthesis or spondylosis of the spine.  The diagnosis 
was mechanical low back pain.  The examiner opined that the 
disability was mildly incapacitating for activities of 
daily living and mild to moderately incapacitating for heavy 
work, manual labor, or lifting.

In February 1998, the veteran was afforded a VA 
gastrointestinal examination.  He gave a history of 
gastroesophageal reflux disease.  He described the disease as 
being a pain that originated in his right jaw.  He said that 
the pain would usually occur at night after eating certain 
foods.  He indicated that he would also get indigestion which 
he characterized as belching and slight regurgitation.  The 
veteran stated that the epigastric pain would also radiate 
into his chest.  He reported that he would get fairly quick 
relief by using antacids, and that he could derive 
prophylactic relief by using Zantac.  He denied nausea, 
vomiting, aphasia, hematemesis, and odynophagia.  He said 
that he maintained a good appetite, and that he had gained 
weight in the past few months.  The impression was 
gastroesophageal reflux disease.  On an over all basis, 
the examiner opined that the disease was mild.

By a rating action dated in July 1998, the veteran was 
awarded a 10 percent disability evaluation for arthritis of 
the lumbosacral spine.  The RO found that a higher evaluation 
was not warranted because there was no evidence demonstrating 
that the veterans back disability caused muscle spasm on 
extreme forward bending and/or unilateral loss of lateral 
spine motion in a standing position.  The RO also granted a 
10 percent disability rating for the veterans service-
connected hiatal hernia.  The RO determined that the evidence 
of record did not support a higher evaluation.  The veteran 
was issued a supplemental statement of the case in July 1998.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has stated 
well-grounded claims.  Moreover, as all evidence necessary to 
an equitable disposition of the veterans claim was obtained 
by the RO, the VA has fulfilled its duty to assist.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

A.  Lumbosacral Spine 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

The veterans service-connected low back condition is 
currently evaluated as 10 percent disabling under the 
criteria for lumbosacral strain, Diagnostic Code 5295.  A 10 
percent disability evaluation is assigned when there is 
characteristic pain on motion.  Where there is muscle spasm 
on extreme forward bending and a loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is in order.  Here, the findings for establishing a 20 
percent evaluation under Diagnostic Code 5295 have not been 
shown.  There is no evidence of muscle spasm on extreme 
forward bending and a loss of lateral spine motion, 
unilateral, in a standing position.

The low back disability may also be rated under the criteria 
set forth in Diagnostic Code 5292.  Under this code, a 40 
percent disability evaluation is assigned where limitation of 
motion of the lumbar spine is severe.  Moderate limitation of 
motion of the lumbar spine is assigned a 20 percent 
disability rating.  Slight limitation of motion of the lumbar 
spine is assigned a 10 percent disability rating.  In this 
case, the evidence does not establish more than slight 
limitation of motion of the lumbar spine.  The December 1997 
VA examination report reflects that the range of motion of 
the veterans lumbar spine was forward flexion to 80 degrees, 
backward extension to 10 degrees, and lateral flexion to 30 
degrees bilaterally.

Consideration has been given to the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Therein, the United States Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability involving a joint, consideration should 
be given to functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including pain during flare-ups.  

Here, the VA examiner stated in December 1997 that the 
veterans low back disability was mildly incapacitating for 
activities of daily living and mild to moderately 
incapacitating for heavy work, manual labor, or lifting.  
While the examination report does not explicitly address 
whether excess fatigability or pain translates into 
additional functional loss, and did not attempt to quantify 
the additional loss of motion, this has essentially been 
accomplished by the examiners conclusion that heavy work, 
manual labor, or lifting would cause mild to moderate 
incapacitation.  In other words, based on the conclusions 
drawn by the VA examiner, the Board finds that the moderate 
incapacitation caused by certain types of activities  is 
commensurate to a moderate limitation of motion of the lumbar 
spine.  Therefore, the veteran's low back condition merits a 
20 percent rating under Diagnostic Code 5292 when the DeLuca 
criteria are considered.  A rating higher than 20 percent is 
not assignable because there is no evidence that functional 
loss due to pain would be analogous to severe limitation 
of motion.

B.  Hiatal Hernia

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In the instant case, the veterans hiatal hernia is currently 
evaluated as 10 percent disabling under Diagnostic Code 7346, 
hiatal hernia.  The rating schedule provides that a hiatal 
hernia characterized by persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, and productive of considerable 
impairment of health will be rated as 30 percent disabling.  
A hiatal hernia with two or more of the symptoms for the 30 
percent rating but of lesser severity will be rated as 10 
percent disabling.  38 C.F.R. Part 4, Diagnostic Code 7346.

The veteran has complaints of occasional right jaw pain with 
gastrointestinal reflux symptoms such as belching and slight 
regurgitation.  He has indicated that his gastrointestinal 
pain radiates into his chest.  However, he noted that his 
symptoms were only brought on by specific foods, and that 
these symptoms were easily relieved by using antacids.  There 
is no evidence that the veterans gastroesophageal reflux 
and/or hiatal hernia has caused symptoms of dysphagia 
(difficulty swallowing).  Importantly, the evidence of record 
also fails to show that the veteran's hiatal hernia is 
productive of considerable impairment of his health.  In 
fact, no impairment of health is evident.  The veteran 
reported that there has been no loss of weight, and that, in 
fact, he had gained weight.  The VA examiner specifically 
indicated that the veterans disease was mild. 

Thus, after having considered all of the relevant evidence, 
the Board finds that the impairment resulting from the 
veterans service-connected hiatal hernia most closely 
approximates the criteria for a 10 percent rating.  


ORDER

Entitlement to an increased evaluation to 20 percent for 
service-connected arthritis of the lumbosacral spine is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to an increased evaluation for a service-
connected hiatal hernia is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
